

116 S2933 IS: To amend the Commodity Exchange Act to require a review of current exemptions granted to foreign entities in response to an attempt by a foreign authority to exercise direct supervisory authority over a domestic derivatives clearing organization.
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2933IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Boozman (for himself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Commodity Exchange Act to require a review of current exemptions granted to foreign
			 entities in response to an attempt by a foreign authority to exercise
			 direct supervisory authority over a domestic derivatives clearing
			 organization.
	
 1.Response to foreign regulatory authoritySection 5b of the Commodity Exchange Act (7 U.S.C. 7a–1) is amended by inserting after subsection (i) the following:
			
 (j)Response to foreign regulatory authorityIf a foreign authority seeks to assert direct supervisory authority over a derivatives clearing organization that is domiciled in the United States, the Commission shall review the appropriateness of the exemptions granted to foreign entities, including clearinghouses, under the jurisdiction of the foreign authority..